DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment filed on 02/03/2022 is acknowledged. In light of amendments, new grounds of rejection are set forth below. Claims 1, 2 and 4-6 are examined on the merits in this office action.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites “a bifunctional naphthalene type epoxy resin”. The addition of the word “type” extends the scope of the claims so as to render them indefinite since it is unclear what “type” is intended to convey. The addition of the word “type” to the otherwise definite expression renders the definite expression indefinite by extending its scope. Ex parte Copenhaver, 109 USPQ 118 (Bd. App. 1955).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Kodaira et al. (US 2014/0023860 A1 cited in IDS) in view of Katagiri et al. (US 2015/0299110 A1 cited in IDS).

Regarding claims 1 and 2, Kodaira et al. disclose a liquid coating which has sufficient ultraviolet-absorbing ability and infrared-absorbing ability (infrared shielding film), wherein the coating is colorless and transparent (see Abstract and paragraph 0007). The coating comprises infrared absorber such as composite tungsten oxide, antimony tin oxide (ATO) and indium tin oxide (ITO) having particle size of at most 100 nm in order to maintain transparency, i.e. transparent  (see paragraphs 0033, 0043, 0044). The coating comprises solvent (see paragraph 0031). The coating comprises a binder composed of silicon oxide matrix material and a flexibility imparting component such as an epoxy resin (see paragraphs 0093, 0126, 0128). The silicon oxide material can be hydrolyzed condensate of a silicon alkoxide (see paragraphs 0101, 0102). The coating can be applied to glass (transparent substrate) to prepare a glass article such as window glass, i.e. transparent substrate provided with an infrared shielding film (see paragraph 0263).
The content of infrared absorber is 1 to 80 parts by mass per 100 parts by mass of binder (see paragraph 0045). Accordingly, the mass ratio of infrared absorber to binder is 1/100 to 80/100, i.e. 0.01 to 0.8 which overlaps with that presently claimed. While Kodaira et al. do not explicitly disclose mass ratio after drying and curing, given that the aforementioned ratio is the mass ratio based on infrared absorber and binder only, the mass ratio will be 0.01 to 0.8 after drying and curing. 
Further, the binder is mainly composed of silicon oxide material and an optional component of flexible imparting agent (see paragraph 0126). Accordingly, the amount of silicon oxide material is 51 to 100 wt% and amount of flexible imparting agent is 0 to 50 wt%. Alternatively, given that flexibility imparting component contributes to preventing cracking of a coating film, it would have been obvious to one of ordinary skill in the art to use amount of flexibility imparting agent, i.e. epoxy resin including amounts presently claimed depending on desired crack resistance, and thereby arrive at the claimed invention.
Kodaira et al. do not disclose epoxy resin having a naphthalene skeleton in a molecular structure.
Katagiri et al. disclose an epoxy resin such as a naphthalene skeleton-modified novolac-based epoxy resin that provide adhesiveness, heat resistance upon moisture absorption and flexibility (see paragraph 0206).
In light of motivation for using a naphthalene skeleton-modified novolac-based epoxy resin disclosed by Katagiri et al. as described above, it therefore would have been obvious to one of the ordinary skill in the art to use a naphthalene skeleton-modified novolac-based epoxy resin as the epoxy resin in Kodaira et al. in order to provide adhesiveness, heat resistance upon moisture absorption and flexibility, and thereby arrive at the claimed invention.

Regarding claim 4, Kodaira et al. in view of Katagiri et al. disclose the coating for forming an infrared shielding film as set forth above. Kodaira et al. in view of Katagiri et al. disclose the amount of silicon oxide material (i.e. hydrolyzed condensate of a silicon alkoxide is 51 to 100 wt% and amount of flexible imparting agent (i.e. epoxy resin) is 0 to 50 wt%.
The only deficiency of Kodaira et al. in view of Katagiri et al. is that Kodaira et al. in view of Katagiri et al.  disclose the use of 51 wt% of hydrolyzed condensate of a silicon alkoxide, while the present claims require 50% of hydrolyzed condensate of a silicon alkoxide.
It is apparent, however, that the instantly claimed amount of hydrolyzed condensate of a silicon alkoxide and that taught by Kodaira et al. in view of Katagiri et al. are so close to each other that the fact pattern is similar to the one in In re Woodruff , 919 F.2d 1575, USPQ2d 1934 (Fed. Cir. 1990) or Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed.Cir. 1985) where despite a “slight” difference in the ranges the court held that such a difference did not “render the claims patentable” or, alternatively, that “a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough so that one skilled in the art would have expected them to have the same properties”.
In light of the case law cited above and given that there is only a “slight” difference between the amount of hydrolyzed condensate of a silicon alkoxide disclosed by Kodaira et al. in view of Katagiri et al. and the amount disclosed in the present claims, it therefore would have been obvious to one of ordinary skill in the art that the amount of hydrolyzed condensate of a silicon alkoxide disclosed in the present claims is but an obvious variant of the amounts disclosed in Kodaira et al. in view of Katagiri et al., and thereby one of ordinary skill in the art would have arrived at the claimed invention.

Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Kodaira et al. (US 2014/0023860 A1 cited in IDS) in view of Inoguchi et al. (US 2007/0289493 A1) and Nakamura (US 2011/0139496 A1 cited in IDS).

Regarding claims 4-6, Kodaira et al. disclose a liquid coating which has sufficient ultraviolet-absorbing ability and infrared-absorbing ability (infrared shielding film), wherein the coating is colorless and transparent (see Abstract and paragraph 0007). The coating comprises infrared absorber such as composite tungsten oxide, antimony tin oxide (ATO) and indium tin oxide (ITO) having particle size of at most 100 nm in order to maintain transparency, i.e. transparent (see paragraphs 0033, 0043, 0044). The coating comprises solvent (see paragraph 0031). The coating comprises a binder a curable resin such as an epoxy resin (see paragraphs 0093, 0094).
The content of infrared absorber is 1 to 80 parts by mass per 100 parts by mass of binder (see paragraph 0045). Accordingly, the mass ratio of infrared absorber to binder is 1/100 to 80/100, i.e. 0.01 to 0.8 which overlaps with that presently claimed. While Kodaira et al. do not explicitly disclose mass ratio after drying and curing, given that the aforementioned ratio is the mass ratio based on infrared absorber and binder only, the mass ratio will be 0.01 to 0.8 after drying and curing. 
Kodaira et al. do not disclose a binder containing hydrolyzed condensate of a silicon oxide. Kodaira et al. do not disclose amount of epoxy resin and amount of hydrolyzed condensate of a silicon alkoxide. Kodaira et al. do not disclose a binder containing an epoxy resin having a naphthalene skeleton in a molecular structure.
Inoguchi et al. disclose an infrared shielding film having excellent abrasion resistance and advanced infrared absorbency (see Abstract). The infrared shielding film is an organic-inorganic composite film that contains an organic material and an inorganic material, wherein the infrared shielding film is formed on a surface of a transparent substrate (see page 8, claim 1). The film comprises indium tin oxide (see page 8, claim 1). The film contains a film forming solution comprising 3 to 30 mass% of silicon alkoxide (see paragraph 0037). When the concentration of silicon alkoxide is excessively high in the film forming solution, cracks may occur that can cause the film to separate from the transparent substrate (see paragraph 0037). The silicon alkoxide can be a hydrolysate of silicon alkoxide, i.e. hydrolyzed condensate of silicon alkoxide which provides film with excellent abrasion resistance and is free from cracks (see paragraphs 0040, 0041).  The organic material is present in amount of 0.1 to 60 wt% (see paragraph 0048).
In light of motivation for using infrared shielding film comprising 3 to 30 mass% of hydrolysate condensate of silicon alkoxide and 0.1 to 60 wt% of organic material disclosed by Inoguchi et al. as described above, it therefore would have been obvious to one of the ordinary skill in the art to use 3 to 30 mass% of hydrolysate condensate of silicon alkoxide and 0.1 to 60 wt% of epoxy resin, i.e. organic material in the coating of Kodaira et al. in order to provide excellent abrasion resistance and advanced infrared absorbency as well as prevent crack, and thereby arrive at the claimed invention.
Kodaira et al. in view of Inoguchi et al. do not disclose a binder containing an epoxy resin having a naphthalene skeleton in a molecular structure, wherein the epoxy resin having a naphthalene skeleton is a bifunctional naphthalene epoxy resin which is a liquid at 25 C. 
Nakamura discloses a bifunctional naphthalene epoxy resin which is a liquid at ordinary temperature (i.e. room temperature or 25 C) enhances handling properties of resin composition and makes easy to adjust melt viscosity (see paragraph 0047).
In light of motivation for using a bifunctional naphthalene epoxy resin which is a liquid at ordinary temperature disclosed by Nakamura as described above, it therefore would have been obvious to one of the ordinary skill in the art to use a bifunctional naphthalene epoxy resin which is a liquid at ordinary temperature as the epoxy resin in Kodaira et al. in view of Inoguchi et al. in order to enhance handling properties of resin composition and make easy to adjust melt viscosity, and thereby arrive at the claimed invention.

Response to Arguments
Applicants’ arguments filed 02/03/2022 have been fully considered. In light of amendments, new grounds of rejections are set forth above. 
Applicants argue that the phrase “mainly composed of silicon oxide material” in Kodaira does not necessarily mean that the amount of silicon oxide material is 51 to 100 wt% as stated by the Office Action. Instead, Applicants assert that one of ordinary skill in the art would interpret this phrase based on the entire contents of the specification. To that end, Applicants note that Kodaira discloses that “The content of the flexibility-imparting component in the liquid composition ... is preferably from 0.1 to 20 parts by mass, more preferably from 1.0 to 20 parts by mass per 100 parts by mass of the silicon oxide matrix material component’ ([0139]). Therefore, when the binder contains the flexibility-imparting component, the content of the flexibility-imparting component is more accurately calculated as 0.1 to 16.7 wt% per 100 wt% of the binder component (0.1/(0.1+100) *100% to 20/(20+100) * 100%). This means that the content of the silicon oxide material of Kodaira is preferably 83.3 to 99.9 wt% per 100 wt% of the binder component. As such, Applicants assert that one of ordinary skill in the art would understand that the phrase “mainly composed of silicon oxide material” is more correctly interpreted as the content of silicon oxide material is close to 83.3 to 99.9 wt% per 100 wt% of the binder. In contrast, in the claimed invention, the content of the hydrolyzed condensate of a silicon alkoxide is 10 to 60 mass% per 100 mass% of the solid content of the binder after drying and curing, which is greatly different from the range of 83.3 to 99.9 wt% of Kodaira.
However, the content of the flexibility-imparting component pointed to be applicants is just a preferred amount. A fair reading of the reference as a whole discloses the binder is mainly composed of silicon oxide material and an optional component of flexible imparting agent (see paragraph 0126). Accordingly, the amount of silicon oxide material is 51 to 100 wt% and amount of flexible imparting agent is 0 to 50 wt%. Alternatively, given that flexibility imparting component contributes to preventing cracking of a coating film, it would have been obvious to one of ordinary skill in the art to use amount of flexibility imparting agent, i.e. epoxy resin including amounts presently claimed depending on desired crack resistance, and thereby arrive at the claimed invention. It is noted that “nonpreferred disclosures can be used. A nonpreferred portion of a reference disclosure is just as significant as the preferred portion in assessing the patentability of claims.” In re Nehrenberg, 280 F.2d 161, 126 USPQ 383 (CCPA 1960). Therefore, it is the examiner’s position that Kodaira in view of Katagiri does meet claims 1-2 (as well as new claim 4 as set forth above).
In light of amendments, claim objections are withdrawn.

Citation of Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Yabuki et al. (US 2015/0158274 A1) disclose an interlayer containing particles having a heart-ray shielding function, wherein particles are composite tungsten oxide particles (see Abstract). A dispersion liquid for forming the heat ray shielding body comprises an inorganic binder such as hydrolyzed condensate of silicon alkoxide and a resin binder such as an epoxy resin (see paragraph 0168). The coating can be formed on surface of a substrate (see paragraph 0171).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRUPA SHUKLA whose telephone number is (571)272-5384. The examiner can normally be reached M-F 7:00-3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KRUPA SHUKLA/Examiner, Art Unit 1787 

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787